DETAILED ACTION
Specification
The amendment filed June 30, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Regarding claim 1 (line 2) and claim 19 (line 2), the phrase “a housing assembly including a housing body portion that defines an aperture” is new matter. The Examiner acknowledges the amendments to Para 0034 in Specification also filed on 6/30/22. Para 0034 (filed 6/30/22) sets forth aperture 151 is defined by body portion 40, which is new matter. The newly added subject matter appears to conflict with the original disclosure. The originally filed disclosure sets forth the housing has a body portion and a neck portion. Aperture 151 appears to be disposed in the neck portion (44) and not the body portion (40) of the housing. 
Regarding claim 1, the newly added subject matter to the threaded fastener includes a head positioned within the aperture is new matter. As set forth above, the amendments to Para 0034 in Specification filed on 6/30/22 introduces new matter. The amended specification sets forth “As best shown in Figures 4, 5, and 7, the fastener 154 includes a head 150 that is positioned within (or at least proximate) an aperture 151…”. At best, Figures 4, 5, and 7 disclose a head that is positioned at least proximate an aperture 151. The original disclosure did not establish the structural relationship between the fastener head and the aperture and the Examiner is not permitted to rely solely on the drawings for the above teachings. 
Regarding claim 19 (lines 3, 19, 20), the phrases “a cover removably coupled to the housing body portion to cover the aperture” and “the cover is configured to be removable to reveal the head within the aperture” are new matter. At best, the original disclosure sets forth cover (157), which is attached to aperture (151), which is disposed in the neck portion (44). The original disclosure did not set forth any details to the cover. Per the originally disclosure, one cannot reasonably conclude the cover is 1) removably coupled to the housing body portion. Casing (68) partially covers neck portion 44 and there are no details to the structural relationship between the neck portion, the casing, and the cover. For example, casing 68 may the neck portion 44 may be monolithic. If this is the case, then cover (157) which is disposed on neck portion (44) would not be removably coupled to the neck portion. 2) Originally filed Figure 4 provides details to the cover (157) engaging the aperture (151) via a “fastener” (of some nature). However, there are no details to the aperture being covered. Since there are no details to the aperture being cover, there are subsequently no details to the cover being removed to reveal the head within the aperture. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6, 7, 8-12, and 15-19 are rejected, as best understood, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 20050016001 to Griep et al. in view of US Patent No. 5,160,340 to Gary et al. and evidence to US Patent No. 3,681,940 to Albrile.
In re claim 1, as best understood, Griep teaches a reciprocating saw comprising: 
a housing assembly (14c) including a housing body portion that defines an aperture (see Annotated Figure on Page 5, below); 
a motor (16c) positioned within the housing assembly, the motor including a pinion (18c); 
a drive mechanism (12) positioned within the housing assembly, the drive mechanism including a gear (26c) coupled to and driven by the pinion, a hub (30c) coupled to the gear for rotation with the gear, a spindle (22c) reciprocatable relative to the housing assembly, and a connecting rod (58c) extending between the hub and the spindle to transmit rotation of the hub into reciprocation of the spindle; and 
a clutch assembly (94) coupled to the drive mechanism to selectively transmit drive force from the gear to the hub, the clutch assembly including 
a first disk (150) coupled to the gear (Para 0026), 
a second disk (162) coupled to the hub (Para 0026), 
a biasing member (178) positioned between the hub and the first disk to bias the first and second disks into frictional engagement (Para 0070); 
wherein the first disk (150), the second disk (162), and the biasing member (178) are positioned within an opening in the gear (Fig. 14) and,
wherein the fastener includes a head positioned within the aperture (see Annotated Figure 1, below).

    PNG
    media_image1.png
    570
    751
    media_image1.png
    Greyscale

Regarding claim 1, Griep teaches a fastening device (Figs. 14 and 15). As shown in at least Figure 14, the fastener is shown disposed through at least the hub and the gear. There is also a socket located in the fastening device, which provides insight that the fastener is tightened and/or loosened to some degree. While it appears that adjusting the fastener of Griep pre-loads the spring in the direction of the gear, there are no details set forth by Griep with respect to the fastener and how it interacts with the hub, gear, spring, and disks. Griep does not teach a threaded fastener extending through the gear and threadably engaging the hub to couple the hub to the gear, wherein tightening the threaded fastener pulls the hub toward the gear to preload the biasing member and the biasing member biases the first and second disks into the opening.
Friction clutches have a plurality of arrangements, which permit the clutch the slip to avoid damage. Gary provides a teaching in the art of slip clutches, of a slip clutch (Fig 6) having a threaded fastener (162,166) engaging a hub (175) to couple the hub to the blade (97). Tightening the fastener relative to the hub (175) locks the hub relative to the gear and preloads the biasing member (170) to permit the disk (173) to slip relative to the blade.
Albrile provides evidence in the art of slip clutches, that a slip clutch (Fig. 1) can have a threaded shaft (2) engaging a hub (17,18) to couple the hub to the gear (5). Tightening the fastener (2) relative to the hub (17) locks the hub relative to the gear (5) and preloads the biasing member (14) which biasing a disk (12) in the opening of the gear. While Albrile’s focus is reducing temperature by providing different sets of alternating sliding surfaces, it does provide evidence that one of ordinary skill in the art would acknowledge that a friction clutch can have a biasing member position between a hub and a first disk gear.
The biasing member, hub, and threaded fastener structures of the slip clutches of Albrile and Gary slightly differ from the pending application; however, Griep teaches the biasing member, hub, gear, and disc structures as disclosed in the pending application. Gary and evidentiary reference to Albrile are directed to the principle operation of a slip clutch; which is the clutch will slip if the torque applied to it exceeds the torque transmitting capability of the pressure plate and friction discs as determined by the biasing force of the springs. The pending application has not set forth any criticality to the arrangement of the biasing member between the hub and the first disk. In fact, the functionality of clutch structures of Griep is the same functionality as disclosed in the pending application.
It would have been obvious to one having ordinary skill in the art at the time of invention to arrange the clutch of Griep with a biasing member between the hub and the first gear and connect the structures via a threaded fastener with a head (receiving the nut) as taught by Gary to control the torque applied to the working device (which is the saw) to limit the power to the blade and prevent user injury (Col. 10, lines 29-33, Gary). Albrile provides evidence that the arrangement of positioning a biasing member between a hub and a first disk can also be used in combination with a gear to control the temperature during operation of the clutch. Controlling the torque via a slip clutch leads to minor wear and tear in the transmission when the saw experiences sudden external forces during use.

In re claims 3 and 12, modified Griep teaches wherein the hub (30c, Griep) abuts an inner face of the opening when the threaded fastener is tightened such that the biasing member is preloaded up to a predetermined amount.
In re claims 6 and 15, Griep teaches wherein the first disk includes a plurality of radially- outwardly projecting splines (154) that engage the gear to couple the first disk to the gear (Para 0026).
In re claims 7 and 16, Griep wherein the second disk (162) includes a plurality of radially- inwardly projecting splines (166) that engage the hub to couple the second disk to the hub (Para 0026).
In re claims 9 and 18, Griep wherein the clutch assembly allows relative movement between the gear and the hub to absorb potential impacts on the drive mechanism (Para 0069, 0070).

Regarding claims 8 and 17, Griep teaches a reciprocating saw having a slip clutch having a biasing member (178), but does not teach the biasing member is a Belleville washer.
Gary teaches a biasing member is a Belleville spring washer (Col. 10, lines 34-35).
It would have been obvious to one having ordinary skill in the art at the time of invention as to provide Griep with a Belleville spring washer (spring washer) as taught by Gary which are advantageous for high load capacity in a small space. Providing Griep with a Belleville spring washer is merely an obvious matter of a design choice to maintain control of the frictional engagement between the hub and the gear (Para 0070, Griep) while also permitting load absorption to prevent damage of the internal elements of the saw.

In re claim 10, Griep teaches a drive mechanism for a reciprocating saw, the drive mechanism comprising: 
a motor (16c) including a pinion (18c); 
a gear (26c) coupled to and driven by the pinion; 
a hub (30c) coupled to the gear for rotation with the gear; 
a spindle reciprocatable relative to the motor; 
a connecting rod (22c) extending between the hub and the spindle to transmit rotation of the hub into reciprocation of the spindle; and 
a clutch assembly (94) coupled between the gear and the hub to selectively transmit drive force from the gear to the hub, the clutch assembly including a first disk (150) coupled to the gear (Para 0026), a second disk (162) coupled to the hub (Para 0026), a biasing member (178) positioned between the hub and the gear and in contact with the hub to bias the first and second disks into frictional engagement,
wherein the gear (26c) includes a first side facing toward the hub and a second side facing away from the hub, and the fastener includes a head that is positioned closer to the second side than the first (see Annotated Figure 1, on Pg. 5, above). 
Griep teaches a biasing member, gear, and hub arrangement, but does not teach the biasing member is in direct physical contact with the hub to bias the first and second disks into frictional engagement. 
Gary provides a teaching in the art of slip clutches, of a slip clutch (Fig 6) having a threaded fastener (162,166) engaging a hub (175) to couple the hub to the blade (97). Tightening the fastener relative to the hub (175) locks the hub relative to the gear and preloads the biasing member (170) to permit the disk (173) to slip relative to the blade. The biasing member is in direct physical contact with the hub to bias the disk (173).
Albrile provides evidence in the art of slip clutches, that a slip clutch (Fig. 1) can have a threaded shaft (2) engaging a hub (17,18) to couple the hub to the gear (5). Tightening the fastener (2) relative to the hub (17) locks the hub relative to the gear (5) and preloads the biasing member (14) which biasing a disk (12) in the opening of the gear. The biasing member is in direct physical contact with the hub to bias the disk (12). While Albrile’s focus is reducing temperature by providing different sets of alternating sliding surfaces, it does provide evidence that one of ordinary skill in the art would acknowledge that a friction clutch can have a biasing member position between a hub and a first disk gear.
It would have been obvious to one having ordinary skill in the art at the time of invention to arrange the clutch of Griep with a biasing member in direct physical contact with the hub and a threaded fastener as taught by Gary to maintain controlling the torque applied to the working device (which is the saw) to limit the power to the blade and prevent user injury (Col. 10, lines 29-33, Gary). Albrile provides evidence that the arrangement of positioning a biasing member in direct physical contact with the hub can also be used in combination with a gear to control the temperature during operation of the clutch. Controlling the torque via a slip clutch leads to minor wear and tear in the transmission when the saw experiences sudden external forces during use.

In re claim 11, Griep teaches wherein the gear (26c) defines an opening, and wherein the hub, the first disk, the second disk, and the biasing member are positioned within the opening (Para 0026).
In re claim 12, modified Griep wherein the hub (30c) abuts an inner face of the opening when the threaded fastener is tightened such that the biasing member is preloaded up to a predetermined amount.

Claim 19 is rejected, as best understood, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griep et al. in view of Gary et al. and evidence to Albrile, as above, and in further view of US Patent No. 5,006,704 to Palm.
	In re claim 19, Griep teaches a reciprocating saw comprising: 
a housing assembly (14) including a housing body portion that defines an aperture (see Annotated Figure 1 on Pg. 5, above); 
a cover (Fig. 14, the structure above the fastener has been interpreted as a cover);
a motor (16c) positioned within the housing assembly, the motor including a pinion (18c); 
a drive mechanism (Fig. 12) positioned within the housing assembly, the drive mechanism including a gear (26c) coupled to and driven by the pinion, a hub (30c) coupled to the gear for rotation with the gear, a spindle reciprocatable relative the housing assembly, and a  connecting rod (22c) extending between the hub and the spindle to transmit rotation of the hub into reciprocation of the spindle; and 
a clutch assembly (94) coupled to the drive mechanism to selectively transmit drive force from the gear to the hub, the clutch assembly including 
a first disk (150) coupled to the gear (Para 0026), 
a second disk (162) coupled to the hub (Para 0026), 
a biasing member (178) positioned between the hub and the gear to bias the first and second disks into frictional engagement with each other (Fig. 14, Para 0070),
wherein the fastener includes a head (see Figure 14).
Regarding claim 1, Griep teaches a fastening device (Figs. 14 and 15). As shown in at least Figure 14, the fastener is shown disposed through at least the hub and the gear. There is also a socket located in the fastening device, which provides insight that the fastener is tightened and/or loosened to some degree. While it appears that adjusting the fastener of Griep pre-loads the spring in the direction of the gear, there are no details set forth by Griep with respect to the fastener and how it interacts with the hub, gear, spring, and disks. Griep does not teach a threaded fastener extending through the gear and threadably engaging the hub to couple the hub to the gear, wherein tightening the threaded fastener pulls the hub toward the gear to preload the biasing member and the biasing member biases the first and second disks into the opening.
Friction clutches have a plurality of arrangements, which permit the clutch the slip to avoid damage. Gary provides a teaching in the art of slip clutches, of a slip clutch (Fig 6) having a threaded fastener (162,166) engaging a hub (175) to couple the hub to the blade (97). Tightening the fastener relative to the hub (175) locks the hub relative to the gear and preloads the biasing member (170) to permit the disk (173) to slip relative to the blade.
Albrile provides evidence in the art of slip clutches, that a slip clutch (Fig. 1) can have a threaded shaft (2) engaging a hub (17,18) to couple the hub to the gear (5). Tightening the fastener (2) relative to the hub (17) locks the hub relative to the gear (5) and preloads the biasing member (14) which biasing a disk (12) in the opening of the gear. While Albrile’s focus is reducing temperature by providing different sets of alternating sliding surfaces, it does provide evidence that one of ordinary skill in the art would acknowledge that a friction clutch can have a biasing member position between a hub and a first disk gear.
The biasing member, hub, and threaded fastener structures of the slip clutches of Albrile and Gary slightly differ from the pending application; however, Griep teaches the biasing member, hub, gear, and disc structures as disclosed in the pending application. Gary and evidentiary reference to Albrile are directed to the principle operation of a slip clutch; which is the clutch will slip if the torque applied to it exceeds the torque transmitting capability of the pressure plate and friction discs as determined by the biasing force of the springs. The pending application has not set forth any criticality to the arrangement of the biasing member between the hub and the first disk. In fact, the functionality of clutch structures of Griep is the same functionality as disclosed in the pending application.
It would have been obvious to one having ordinary skill in the art at the time of invention to arrange the clutch of Griep with a biasing member between the hub and the first gear and connect the structures via a threaded fastener as taught by Gary to control the torque applied to the working device (which is the saw) to limit the power to the blade and prevent user injury (Col. 10, lines 29-33, Gary). Albrile provides evidence that the arrangement of positioning a biasing member between a hub and a first disk can also be used in combination with a gear to control the temperature during operation of the clutch. Controlling the torque via a slip clutch leads to minor wear and tear in the transmission when the saw experiences sudden external forces during use.

	Regarding claim 1, Griep teaches a cover, but does not teach the cover is removably coupled to the housing body portion and is configured to be removable to reveal the head within the aperture.
	Palm teaches providing a boot (27) fitting over a gear casing. The boot has a plurality of internal ribs to define airflow channels to direct cooling air over the gear case to dissipate the heat generated by the mechanism (Col. 2, lines 56-68). The boot is a rubber or urethane covering which electrically insulates the gear case (Col. 2, lines 30-38).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the housing of modified Griep with a removable urethane covering as taught by Palm to cool the gear and provide an electrical insulated casing (Col. 2, lines 30-38, 56-68). Providing modified Griep with a gear covering as taught by Palm would permit the cover to be removable to reveal the head of the fastener within the aperture.

Claims 4, 5, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griep et al. in view of Gary, as applied to the above claims, and in further view of US Patent No. 5,335,746 to Betz.
In re claims 4 and 13, modified Griep teaches the biasing member, but does not teach the member is preloaded up to 175 in/lbs.
Betz teaches in the art of clutches, a slip clutch that has a preloaded spring. Betz teaches the preload affected by the springs is determined by the amount of required torque (Col. 5, lines 65-68; Col. 6, lines 1-14) and that the amount of preload in the clutch must be less than 25 ft/lbs (which encompasses values from 0-300 in/lbs, which is inclusive of the range of up to 175 in/lbs).
It would have been obvious to one having ordinary skill in the art at the time of invention to preload the spring of modified Griep to up to 175 in/lbs as taught by Betz to achieve the required amount of torque required to maintain the proper slippage between the friction disc to absorb impact and prevent damage of the internal elements of the saw (Para 0070, Griep).

In re claims 5 and 14, modified Griep teaches once the hub abuts the inner face of the opening, the threaded fastener is capable of being tightened to between 180 in/lbs and 225 in/lbs to secure the gear and hub together.
Response to Arguments
The objection to claim 2 in the Office Action mailed March 31, 2022 has been obviated by the cancelation of the claim in the amendments filed June 30, 2022.
Applicant argues Griep does not teach a fastener having a head positioned within an aperture, since the shank of Griep is positioned extending through an aperture of the housing. Applicant further argues Gary and Abrile do not cure the deficiencies of the subject matter not taught by Griep.
The Examiner respectfully disagrees for the reasons set forth below. The fastener including a head positioned within the aperture is new matter, which as been addressed in a Specification and 112, First Paragraph rejection, as well as, a prior art rejection. The term “head” with respect to the fastener has not been defined by any structure or established with respect to any structural relationship. Griep teaches a fastener head disposed within an aperture of the body; however, in the event one may argue that Griep does not teach the head of the fastener is disposed within an aperture, Gary teaches a threaded fastener having a head. The head of the fastener is the end with the thread and the nut. It would have been obvious to one at the time of the invention to replace the fastener and nut arrangement of Griep with that one as taught by Gary to properly lock the gear, disc, and hub relative to one another. The principal operation of the nut and (head of a) screw is to lock the structures relative to one another known in the art of fastening. Griep and Gary have been relied on to teach the claim subject matter. Abrile was not relied on to teach the claimed subject matter.

	Applicant argues Griep does not teach a threaded fastener with a head positioned closer to the first side of a gear facing toward a hub than a second side of the fear facing away from the hub, as required by claim 10.
	The Examiner acknowledges Applicant’s argument; however, claim 10 recites “the gear includes a first side facing toward the hub and a second side facing away from the hub, the threaded fastener includes a head that is positioned closer to the second side than the first.” Applicant’s argument is opposite to what is disclosed in at least Figure 4 of the pending application and set forth in claim 10. Based on the interpretation of the “head” of the fastener of Griep as set forth in the above argument, Griep clearly teaches and suggests the threaded fastener includes a head that is positioned closer to the second side than the first, which is shown in Annotated Figure 1 on Pg. 14, above.

Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724